As Filed With the Securities and Exchange Commission on April 24, 2012 Registration No.333-159645 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 6 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMBIENT CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 98-0166007 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (PRIMARY STANDARD INDUSTRIAL CLASSIFICATION NUMBER) (I.R.S. EMPLOYER IDENTIFICATION NUMBER) 7 WELLS AVENUE NEWTON, MASSACHUSETTS 02459 (617) 332-0004 (ADDRESS, INCLUDING ZIP CODE, AND TELEPHONE NUMBER, INCLUDING AREA CODE, OF REGISTRANT'S PRINCIPAL EXECUTIVE OFFICES) JOHN J. JOYCE 7 WELLS AVENUE NEWTON, MASSACHUSETTS 02459 (617) 332-0004 (Name, address and telephone number of agent for service) Copies to: David Aboudi, Esq. Aboudi & Brounstein 3 Gavish Street Kfar Saba, 44641, Israel +972-9-764-4833 APPROXIMATE DATE OF PROPOSED SALE TO THE PUBLIC: From time to time after the effective date of the Registration Statement. If any of the securities being registered on this Formare to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. þ If this Formis filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.þ File No.333-159645 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company þ The registration fee was previously calculated and paid in connection with the initial filing of this Registration Statement on June1, 2009. EXPLANATORY NOTE This Post-Effective Amendment No.6 to Registration Statement amends the Registration Statement on FormS-1 No.333-159645 which was filed by Ambient Corporation (the “Company”) on June1, 2009, as subsequently amended on September 11, 2009 and Post-Effective Amendment No. 1 filed on February 5, 2010, Post-Effective Amendment No. 2 filed on April 23, 2010, Post-Effective Amendment No. 3 filed on April 30, 2010, Post-Effective Amendment No. 4 filed on April 25, 2011 and Post-Effective Amendment No. 5 filed onMarch 26, 2012 (“Post Effective Amendment No. 5”). This Post-Effective Amendment No. 6 is being filed pursuant to Rule 462(d) for the sole purpose of adding exhibits not previously filed with the Post Effective Amendment No. 5, which was declared effective on March 29, 2012.This Post-Effective Amendment No. 6 does not modify any provision of the prospectus that forms a part of the Post Effective Amendment No. 5 and, accordingly, such prospectus has not been included herein. PART II INFORMATION NOT REQUIRED IN PROSPECTUS ITEM 16. EXHIBITS Restated Certificate of Incorporation of Ambient Corporation, as amended (filed as Exhibit3.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended June30, 2011, filed August10, 2011).(1) Bylaws of Ambient Corporation (filed as Exhibit 3.2 to the Annual Report of Ambient Corporation on Form 10-K for the year ended December 31, 2011, filed March 6, 2012. (1) Specimen Stock Certificate Corporation (filed as Exhibit 4.1 to the Annual Report of Ambient Corporation on Form 10-K for the year ended December 31, 2011, filed March 6, 2012. (1) Common Stock Purchase Warrant (SeriesA) (filed as Exhibit4.2 to the Current Report of Ambient Corporation on Form8-K, filed July31, 2007).(1) Common Stock Purchase Warrant (SeriesB) (filed as Exhibit4.3 to the Current Report of Ambient Corporation on Form8-K, filed July31, 2007).(1) Common Stock Purchase Warrant (SeriesC) (filed as Exhibit4.2 to the Current Report of Ambient Corporation on Form8-K, filed July31, 2007).(1) Common Stock Purchase Warrant (SeriesD) (filed as Exhibit4.3 to the Current Report of Ambient Corporation on Form8-K, filed November5, 2007).(1) Common Stock Purchase Warrant (SeriesE) (filed as Exhibit4.2 to the Current Report of Ambient Corporation on Form8-K, filed January17, 2008).(1) Warrant issued as of April23, 2008 (filed as Exhibit4.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended June30, 2008, filed August14, 2008).(1) Common Stock Purchase Warrant (SeriesG) (filed as Exhibit4.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended September30, 2009, filed November16, 2009).(1) Opinion of Aboudi & Brounstein Ambient Corporation 2000 Equity Incentive Plan (filed as AppendixA to the Definitive Information Statement of Ambient Corporation on Schedule14C, filed December24, 2009).(1)+ Ambient Corporation 2002 Non-Employee Directors Stock Option Plan (filed as AppendixB to the Definitive Information Statement of Ambient Corporation on Schedule14C, filed December24, 2009).(1) Amended and Restated Employment Agreement effective as of December30, 2008 between Ambient Corporation and John Joyce (filed as Exhibit10.4 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended March31, 2008, filed May15, 2008).(1)+ Amended and Restated Employment Agreement effective as of June2, 2008 between Ambient Corporation and Ramdas Rao (filed as Exhibit10.5 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended March31, 2008, filed May15, 2008).(1)+ Employment Agreement effective as of August4, 2011 between Ambient Corporation and Mark L. Fidler (filed as Exhibit10.1 to the Current Report of Ambient Corporation on Form8-K, filed on August8, 2011).(1)+ Securities Purchase Agreement dated as of May26, 2006 among Ambient Corporation and certain investors (filed as Exhibit10.8 to the Registration Statement of Ambient Corporation on FormSB-2, filed June8, 2006, as File No.333-134872).(1) Registration Rights Agreement dated as of May26, 2006 among Ambient Corporation and certain investors (filed as Exhibit10.9 to the Registration Statement of Ambient Corporation on FormSB-2, filed June8, 2006, as File No.333-134872).(1) Registration Rights Agreement, dated as of July31, 2007, between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.1 to the Current Report of Ambient Corporation on Form8-K, filed on July31, 2007).(1) Securities Purchase Agreement, dated as of July31, 2007 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.2 to the Current Report of Ambient Corporation on Form8-K, filed on July31, 2007).(1) 2 Security Agreement, dated as of July31, 2007 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.3 to the Current Report of Ambient Corporation on Form8-K, filed on July31, 2007).(1) Securities Purchase Agreement dated as of November1, 2007, between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.1 to the Current Report of Ambient Corporation on Form8-K, filed on November5, 2007).(1) First Amendment dated as of November1, 2007 to Registration Rights Agreement, dated as of July31, 2007, between Ambient and Vicis Capital Master Fund (filed as Exhibit10.2 to the Current Report of Ambient Corporation on Form8-K, filed on November5, 2007).(1) First Amendment dated as of November1, 2007 to Securities Purchase Agreement, dated as of July31, 2007 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.3 to the Current Report of Ambient Corporation on Form8-K, filed on November5, 2007).(1) Securities Purchase Agreement dated as of January15, 2008, between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.1 to the Current Report of Ambient Corporation on Form8-K, filed on January17, 2008).(1) Second Amendment dated as of January15, 2008 to Registration Rights Agreement, dated as of July31, 2007, between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.2 to the Current Report of Ambient Corporation on Form8-K, filed on January17, 2008).(1) First Amendment dated as of January15, 2008 to Securities Purchase Agreement, dated as of November1, 2007 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.3 to the Current Report of Ambient Corporation on Form8-K, filed on January17, 2008).(1) Second Amendment dated as of January15, 2008 to Securities Purchase Agreement, dated as of July31, 2007 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.4 to the Current Report of Ambient Corporation on Form8-K, filed on January17, 2008).(1) Securities Purchase Agreement dated as of April23, 2008 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended June30, 2008, filed August14, 2008).(1) Amendment and Waiver dated as of April23, 2008 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.2 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended June30, 2008, filed August14, 2008).(1) Debenture Amendment Agreement dated as of November21, 2008 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.1 to the Current Report of Ambient Corporation on Form8-K, filed November24, 2008).(1) Securities Purchase Agreement, dated as of November16, 2009 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.2 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended September30, 2009, filed November16, 2009).(1) Registration Rights Agreement, dated as of November16, 2009 between Ambient Corporation and Vicis Capital Master Fund (filed as Exhibit10.3 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended September30, 2009, filed November16, 2009).(1) Amendment to Securities Purchase Agreement dated as of January15, 2010, between Ambient and Vicis Capital Master Fund (filed as Exhibit10.26 to the Annual Report of Ambient Corporation on Form10-K for the year ended December31, 2009, filed March31, 2010).(1) Commercial Deployment Agreement dated as of March31, 2008 between Ambient Corporation and Duke Energy Carolinas, LLC (filed as Exhibit10.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended March31, 2008, filed May15, 2008). (Pursuant to Rule24b-2 under the Securities Exchange Act of 1934, the registrant has requested confidential treatment of the portion of this exhibit deleted from the filed copy).(1) Master Supply and Alliance Agreement dated as of February17, 2009 between Ambient Corporation and Bel Fuse Inc. (Pursuant to Rule24b-2 under the Securities Exchange Act of 1934, the registrant has requested confidential treatment of the portion of this exhibit deleted from the filed copy). (filed as Exhibit10.25 to the Annual Report of Ambient Corporation on Form 10-K for the year ended December 31, 2011, filed March 6, 2012. (1) Product Sales, Services& Software Agreement between Ambient Corporation and Duke Energy business Services LLC on its own behalf and as agent for and on behalf of Duke Energy Carolinas, LLC, Duke Energy Indiana, Inc, Duke Energy Ohio, Inc., Duke Energy Kentucky, Inc., and certain after acquired affiliates (filed as Exhibit10.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended September30, 2009, filed November16, 2009). (Pursuant to Rule24b-2 under the Securities Exchange Act of 1934, the registrant has requested confidential treatment of portions of this exhibit deleted from the filed copy.)(1) Office Lease Agreement dated as of May21, 2009, between Ambient Corporation and NS 7/57 Acquisition LLC (filed as Exhibit10.1 to the Quarterly Report of Ambient Corporation on Form10-Q for the three month period ended June30, 2009, filed August7, 2009).(1) 14 Code of Business Conduct and Ethics (filed as Exhibit 14.1 to the Current Report of Ambient Corporation on Form8-K, filed August 2, 2011).(1) Consent of Rotenberg Meril Solomon Bertiger& Guttilla,P.C. Consent of Aboudi & Brounstein (included in Exhibit 5.1) 24 Power of Attorney (See Signatures to this Form S-1) 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema 101 .CAL* XBRL Taxonomy Extension Calculation Linkbase 101.DEF* XBRL Taxonomy Extension Definition Linkbase 101.LAB* XBRL Taxonomy Extension Label Linkbase 101.PRE* XBRL Taxonomy Extension Presentation Linkbase + Management Agreement * Filed herewith. Pursuant to Rule406T of RegulationS-T, these interactive data files are deemed not filed or part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933 or Section18 of the Securities Exchange Act of 1934 and otherwise are not subject to liability. Incorporated by reference 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Newton, State of Massachusetts, on April 24, 2012. AMBIENT CORPORATION By: /s/ John J. Joyce JOHN J. JOYCE PRESIDENT and CHIEF EXECUTIVE OFFICER Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/John J. Joyce PRESIDENT, CHIEF EXECUTIVE OFFICER, CHAIRMAN OF THE BOARD and DIRECTOR April 24, 2012 John J. Joyce (Principal Executive Officer) /s/Mark L. Fidler VICE PRESIDENT, CHIEF FINANCIAL OFFICER and TREASURER April 24, 2012 Mark L. Fidler (Principal Financial Officer and Principal Accounting Officer) /s/Michael L. Widland * DIRECTOR April 24, 2012 Michael L. Widland /s/D. Howard Pierce* DIRECTOR April 24, 2012 D. Howard Pierce /s/Thomas Michael Higgins* DIRECTOR April 24, 2012 Thomas Michael Higgins /s/Shad L. Stastney* DIRECTOR April 24, 2012 Shad L. Stastney /s/Francesca E. Scarito* DIRECTOR April 24, 2012 Francesca E. Scarito * By Mark Fidler, Attorney in Fact 3
